DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 3, 4, 6, 7, 9-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over IWAO et al. US 2014/0038423 .

IWAO teaches an apparatus (fig4) comprising: 
a spindle (42-43, fig4, [76]) comprising a wafer support (42, fig4, [75]), wherein the spindle is operably connected to a motor (43, fig4, [76]) configured to rotate the spindle; 
a dispenser (83-V6-80, fig4) with a nozzle (80, fig4, [97]) configured to deposit fluid ([97]) along an edge (fig7) of a wafer (W, fig7, [97]) mounted on the spindle; and 
a reservoir of fluid (83, fig4, [87]) configured to deliver the fluid to the nozzle for dispensing ([97]).
The limitation of the type of fluid used does not impart changes to structure of the apparatus. It merely change the result obtain to the work piece/wafer worked on by the apparatus.  Since the existence of the fluid does not result in changes to the apparatus the limitation related to the fluid would be treat as intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

In view of compact prosecution if the additive must be given patentable weight the claims are rejected under 35 U.S.C. 103 as shown in action below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over IWAO et al. US 2014/0038423 in view of Chou et al. US 2007/0254476.
Re claim 1, IWAO teaches an apparatus (fig4) comprising: 
a spindle (42-43, fig4, [76]) comprising a wafer support (42, fig4, [75]), wherein the spindle is operably connected to a motor (43, fig4, [76]) configured to rotate the spindle; 
a dispenser (83-V6-80, fig4) with a nozzle (80, fig4, [97]) configured to deposit fluid ([97]) along an edge (fig7) of a wafer (W, fig7, [97]) mounted on the spindle; and 
a reservoir of fluid (83, fig4, [87]) configured to deliver the fluid to the nozzle for dispensing ([97]), wherein the fluid comprises an organic solvent ([97]) used to remove metal hard mask film with organic and inorganic substance ([97]) .
IWAO does not explicitly show wherein the fluid comprises wherein the fluid comprises an additive comprising a surfactant, a chelating agent, an acidic compound, a tetraalkylammonium compound, or mixtures thereof at a concentration from about 0.1 wt% to about 25 wt%.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of IWAO with the teaching of Chou to use a cleaning solution with carboxylic acid at a concentration of 0.01%-30% to remove organic and inorganic metal by-products of the metal hard mask simultaneously (Chou, [32]). 
Re claim 3, IWAO modified above teaches the apparatus of claim 1 wherein the organic solvent comprises a glycol ether or ester thereof (IWAO, PGME and PGMEA, [86]), an alcohol, a ketone, a liquid cyclic carbonate, or a mixture thereof.
Re claim 4, IWAO modified above teaches the apparatus of claim 1 wherein the organic solvent comprises propylene glycol methyl ether (PGME) (IWAO, PGME, [86]), propylene glycol methyl ethyl acetate (PGMEA) (IWAO, PGMEA, [86]), propylene glycol butyl ether (PGBE), ethylene glycol methyl ether, ethanol, propanol, isobutyl alcohol, hexanol, ethylene glycol, propylene glycol, heptanone, propylene carbonate, butylene carbonate, or a mixture thereof.
Re claim 6, IWAO modified above teaches the apparatus of claim 1 wherein the additive comprises a carboxylic acid (Chou, [28]), a sugar acid, a sulfonic acid, phosphoric acid, sulfuric acid (H2SO4), thiethylamine∙HF, or mixture thereof.
Re claim 7, IWAO modified above teaches the apparatus of claim 1 wherein the additive comprises an inorganic fluoroacid, a tetraalkylammonium compound (Chou, [28]), or mixtures thereof.
Re claim 9, IWAO modified above teaches the apparatus of claim 1 wherein the wafer comprises a metal based resist composition coating (IWAO, HM, [80, 98]). 
The limitation is related to wafer with resist coating used in the apparatus. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims 
Re claim 10 and 11, limitation is related to wafer with specific resist coating used in the apparatus. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims as in MPEP 2115 Material or Article Worked Upon by Apparatus [R-07.2015] of MPEP. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IWAO et al. US 2014/0038423 in view of Chou et al. US 2007/0254476 and Meyers et al. US 2015/0056542.
Re claim 10, IWAO is silent regarding the apparatus of claim 9 wherein the metal based radiation resist composition comprises a tin organometallic resist composition.
Meyers teaches a metal based resist composition comprises a tin organometallic resist composition ([35, 39]) with high resolution ([35]) and high degree of stability and good radiation sensitivity ([35]).

Re claim 11, IWAO is silent regarding the apparatus of claim 10 wherein the tin organometallic resist composition comprises alkyl tin oxo/hydroxo moieties.
Meyers teaches a metal based resist composition comprises alkyl tin oxo/hydroxo moieties ([35, 39]) with high resolution ([35]) and high degree of stability and good radiation sensitivity ([35]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of IWAO with the teaching of Meyers to use a tin based resist as the hard mask to achieve high degree of stability and good radiation sensitivity (Meyers, [35]). 
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over IWAO et al. US 2014/0038423 in view of Chou et al. US 2007/0254476 and Jin et al. US 2015/0214085.
Re claim 2, IWAO teaches the apparatus of claim 1 wherein wafer support comprises a negative pressure device configured to apply negative pressure to hold a wafer supported on the spindle based on the negative pressure (suction port, [75]).
IWAO does not explicitly show wherein the spindle has a hollow core and the wafer support comprises a negative pressure device configured to apply negative pressure within the hollow core to hold a wafer supported on the spindle based on the negative pressure.
Jin teaches wherein the spindle has a hollow core (104, fig5B, [149]) and the wafer support comprises a negative pressure device (vacuum opening 20, fig5B, [149]) configured to apply negative pressure within the hollow core to hold a wafer ([149]) supported on the spindle based on the negative pressure.

Re claim 13, IWAO teaches the apparatus of claim 12 wherein wafer support comprises a negative pressure device configured to apply negative pressure to hold a wafer supported on the spindle based on the negative pressure (suction port, [75]).
IWAO does not explicitly show wherein the spindle has a hollow core and the wafer support comprises a negative pressure device configured to apply negative pressure within the hollow core to hold a wafer supported on the spindle based on the negative pressure.
Jin teaches wherein the spindle has a hollow core (104, fig5B, [149]) and the wafer support comprises a negative pressure device (vacuum opening 20, fig5B, [149]) configured to apply negative pressure within the hollow core to hold a wafer ([149]) supported on the spindle based on the negative pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of IWAO with the teaching of Jin to use a vacuum chuck with a design of Jin in fig5B. The motivation to do so is to prevent displacement of wafer during process (Jin, [159]).
Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over IWAO et al. US 2014/0038423 in view of Liu et al. US 2016/0013041 and Hotta et al. US 2010/0051922.
Re claim 12, IWAO teaches an apparatus (fig4) comprising: 
a spindle (42-43, fig4, [76]) comprising a wafer support (42, fig4, [75]), wherein the spindle is operably connected to a motor (43, fig4, [76]) configured to rotate the spindle; 

a reservoir of fluid (57, fig4, [82]) configured to deliver the fluid to the nozzle for dispensing ([94]), 
IWAO does not explicitly show wherein the fluid comprises an organic solvent with an additive comprising a sacrificial polymer or a compound that has a dried critical surface tension at 25°C of no more than about 30 dynes/cm.
Liu teaches photoresist with reduced defects ([104]) comprising of an organic solvent (toluene, [113]) and adhesion promote additive alkoxy-silane ([126]).
Hotta teaches octadecyltrichloro silane as an alkoxy-silane used to promote adhesion and repair surface of the substrate ([73]).
Inherently the octadecyltrichloro silane will have a dried critical surface tension at 25°C of no more than about 30 dynes/cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of IWAO with the teaching of Liu and Hotta to use a PR with reduced defects (Liu, [104]) comprising toluene and octadecyltrichloro silane to promote adhesion and repair surface of the substrate (Hotta, [73]).
Re claim 14, IWAO modified above teaches the apparatus of claim 12 wherein the organic solvent comprises a fluorinated alkane, methylene chloride, tetrahydrofuran (Liu, [113]), toluene (Liu, [113]), or mixtures thereof.
Re claim 15, IWAO modified above teaches the apparatus of claim 12 wherein the additive comprises polystyrene, fluorinated vinyl polymers and copolymers thereof, alkyl halogenated silanes (Hotta, [73]), or alkyltrialkoxysilanes.
Re claim 16, IWAO modified above teaches the apparatus of claim 12 wherein the fluid is a dispersion of polymer microparticles (Liu, [100]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812